Title: From James Madison to Philippe-André-Joseph de Létombe, 25 August 1801
From: Madison, James
To: Létombe, Philippe-André-Joseph de


Sir
Virginia August 25. 1801
I have been duly honoured with your letter of the 19th. instant in which you are pleased to express the sentiments which you will carry into the retirement you have procured for yourself, towards the Country, & Government which you are about to leave.
These sentiments derive a full value from the distinguished marks of esteem bestowed on you at different periods & by the most respectable authorities, as well as, from the merits justly attached, in the eyes of the Government, to the manner in which your functions have been discharged in the more delicate as well as ordinary situations.
Allow me Sir the pleasure which the occasion affords, of adding to other testimonies, whatever mine may contribute, towards assuring you of the approbation which your official conduct has gained, and of the cordiality & respect which your private virtues have inspired. The long period during which you have been among us have given the fullest oppy. of appreciating both; and in doing justice to them, I give a pledge of the sincerity with which I offer my fervent wishes for your repose & happiness, and assurances of the consideration & regard, with which I have the honor to remain
 

   Draft (PHi). Addressee not indicated; for basis of identification, see n. 1. Written on verso of draft of JM to Blicherolsen, 1 Sept. 1801.


   Létombe had served as French consul at Boston, 1779–92, and intermittently as consul general after 1794, during which time he continued to perform the functions even though the office was officially discontinued on 13 July 1798. He had written Jefferson several times in early August about his interest in returning to France on the vessel taking Livingston. He wrote on 10 Aug. to indicate that Livingston seemed willing to allow Létombe to travel with him (Albert Hall Bowman, The Struggle for Neutrality: Franco-American Diplomacy during the Federalist Era [Knoxville, Tenn., 1974], pp. 192, 250, 266, 335 n. 3; Charles Francis Adams, The Works of John Adams, Second President of the United States, with a Life of the Author [10 vols.; Boston, 1850–56], 9:170–72; Létombe to Jefferson, 10 Aug. 1801 [DLC: Jefferson Papers]).

